Name: Commission Regulation (EEC) No 1662/93 of 29 June 1993 laying down detailed rules for the application of Council Regulation (EEC) No 404/93 as regards the conditions for the application of protective measures in the banana sector
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  international affairs;  plant product
 Date Published: nan

 30.6.1993 EN Official Journal of the European Communities L 158/16 COMMISSION REGULATION (EEC) No 1662/93 of 29 June 1993 laying down detailed rules for the application of Council Regulation (EEC) No 404/93 as regards the conditions for the application of protective measures in the banana sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), and in particular Article 23 thereof, Whereas Article 23 (1) of Regulation (EEC) No 404/93 provides for the possibility of taking appropriate measures if, by reason of imports or exports, the Community market in one or more of the products listed in Article 1 experiences, or is threatened with, serious disturbances likely to endanger the objectives set out in Article 39 of the Treaty; whereas the said measures relate to trade with third countries and their application will end when the disturbance or threat of disturbance has ceased; Whereas the principal criteria for assessing whether the Community market is seriously disturbed or is in danger of being disturbed should be identified; Whereas the Community market situation needs to be assessed by reference not only to those factors proper to the market itself, but also to any factors relating to trends in trade; Whereas the type of measures which may be adopted pursuant to Article 23 of Regulation (EEC) No 404/93 should be defined; whereas the measures must be of such a kind as to remedy the disturbances or threats of disturbance resulting from trade with third countries; whereas the measures to be taken must suit the circumstances so as to avoid effects other than those intended; whereas the planned measures are therefore non-restrictive; whereas the option should be left open of introducing other measures having comparable or even less-restrictive effects so that they can be adjusted to the nature and seriousness of the disturbance or threat of disturbance on the Community market; Whereas the Management Committee for Bananas failed to deliver an opinion within the time allowed by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 In assessing whether the Community market in one ore more of the products mentioned in Article 1 of Regulation (EEC) No 404/93 is, by reason of imports or exports, experiencing or threatened with serious distrubances within the meaning of Article 23 of the aformentioned Regulation, account shall be taken in particular of: (a) the volume of actual or foreseeable imports or exports; (b) the volume of Community production and the marketing of Community bananas; (c) product availability on the Community market; (d) the prices recorded for the domestic products on the Community market, or the foreseeable trend in such prices, and especially any excessive rises or falls compared with prices in recent years; (e) the prices recorded on the Community market for products originating in third countries, and especially any excessive fall. Article 2 1. The measures which may be taken pursuant to Article 23 (2) and (3) of Regulation (EEC) No 404/93 shall include:  the suspension of imports or exports,  the total or partial suspension of the issuing of import or export licences,  the introduction of import and export licences,  the introduction of a minimum import price for products not subject to an import tariff quota,  the introduction of an export levy. 2. The measures taken pursuant to Article 23 of Regulation (EEC) No 404/93 may be restricted to certain products. Other measures having comparable or less restrictive effects than the measures listed in paragraph 1 may be adopted, if the Community market justifies doing so. The measures adopted shall be applied for as long as and insofar as they are strictly necessary. 3. The measures taken shall take account of the special position of goods already on their way to the Community. Article 3 The protective measures shall be applied in compliance with any obligations arising under international agreements binding on the Community. Article 4 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 25. 2. 1993, p. 1.